Exhibit 10.66

 

AMENDMENT NO. 6 TO

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

Amendment No. 6, dated as of June 3, 2014 (this “Amendment”), among Credit
Suisse First Boston Mortgage Capital LLC (the “Buyer”), PennyMac Loan Services,
LLC (the “Seller”) and Private National Mortgage Acceptance Company, LLC (the
“Guarantor”).

 

RECITALS

 

The Buyer, the Seller and the Guarantor are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of May 3, 2013 (as amended by
Amendment No. 1, dated as of September 5, 2013, Amendment No. 2, dated as of
January 10, 2014, Amendment No. 3, dated as of March 13, 2014, Amendment No. 4,
dated as of April 30, 2014, and Amendment No. 5, dated as of May 22, 2014, the
“Existing Repurchase Agreement”; as further amended by this Amendment, the
“Repurchase Agreement”) and the related Pricing Side Letter, dated as of May 3,
2013 (as amended from time to time, the “Pricing Side Letter”).  The Guarantor
is party to that certain Guaranty (the “Guaranty”), dated as of August 14, 2009,
as the same may be further amended from time to time, by the Guarantor in favor
of Buyer.  Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Repurchase Agreement and Guaranty, as
applicable.

 

The Buyer, the Seller and the Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantor hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

 

SECTION 1.                  Definitions.  Section 2 of the Existing Repurchase
Agreement is hereby amended by deleting the definition of “GNMA Account” in its
entirety and replacing it with the following:

 

“GNMA Account” means (a) the account designated as: Seller as agent, trustee,
and/or bailee for Buyer and/or payments of various mortgagors and/or various
owners of interest in loans — EBO P&I, Account No. 555230001, City National
Bank, ABA # 122016066, (b) the account designated as: Seller as agent, trustee,
and/or bailee for Buyer and/or payments of various mortgagors and/or various
owners of interest in loans — FHA/VA Claims, Account No. 555230036, City
National Bank, ABA # 122016066, or (c) such other account as designated in
writing by Buyer, in each case, as contemplated by Section 14.ii hereof.

 

SECTION 2.                  GNMA Loans.  Section 14 of the Existing Repurchase
Agreement is hereby amended by deleting clauses (ii)(A) and (B) in their
entirety and replacing them with the following:

 

1

--------------------------------------------------------------------------------


 

A.                                    With respect to all claims submitted to
HUD on or prior to June 6, 2014, Seller shall remain, on the FHA Connect system,
the mortgagee of record with respect to each GNMA Loan.  Upon receipt of any
proceeds from HUD with respect to any Purchased Mortgage Loan that is a GNMA
Loan, Seller shall remit such amounts within four (4) Business Days to the GNMA
Account pursuant to the definition of “GNMA Account”.  To the extent HUD deducts
any amounts owing by Seller to HUD, Seller shall deposit, within four
(4) Business Days following notice or knowledge of such deduction by HUD, such
deducted amounts into the applicable GNMA Account.  On each Price Differential
Payment Date, Seller shall instruct Securities Intermediary to remit all amounts
on deposit in any GNMA Account to the Securities Account for distribution in
accordance with Section 7.b hereof.  On June 6, 2014, with respect to any
Purchased Mortgage Loan, Seller shall transfer the mortgagee of record on the
FHA Connect system to Buyer.

 

B.                                    With respect to each GNMA Loan, to the
extent the FHA Connect system permits Buyer to designate a GNMA Account linked
to Buyer as mortgagee of record, Seller shall cause Buyer to be designated as
mortgagee of record on the FHA Connect system under mortgagee number 34522, and
shall submit all claims to HUD under such applicable number for remittance of
amounts to the GNMA Account pursuant to the definition of “GNMA Account”.  On
each Price Differential Payment Date, Seller shall instruct Securities
Intermediary to remit all amounts on deposit in any GNMA Account to the
Securities Account for distribution in accordance with Section 7.b hereof.   
From and after June 6, 2014, on each Purchase Date with respect to a Mortgage
Loan, Seller shall transfer the mortgagee of record on the FHA Connect system to
Buyer.

 

SECTION 3.                  Conditions Precedent.  This Amendment shall become
effective as of the date hereof (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:

 

3.1                               Delivered Documents.  On the Amendment
Effective Date, the Buyer shall have received the following documents, each of
which shall be satisfactory to the Buyer in form and substance:

 

(a)                                 this Amendment, executed and delivered by
duly authorized officers of the Buyer, the Seller and the Guarantor;

 

(b)                                 Amendment No. 1 to Securities Account
Control Agreement, dated as of the date hereof, executed and delivered by duly
authorized officers of the Buyer, the Seller, the Servicer and the Securities
Intermediary; and

 

(c)                                  such other documents as the Buyer or
counsel to the Buyer may reasonably request.

 

SECTION 4.                  Representations and Warranties.  Seller hereby
represents and warrants to the Buyer that it is in compliance with all the terms
and provisions set forth in the Repurchase Agreement on its part to be observed
or performed, and that no Event of Default has occurred or is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
Section 13 of the Repurchase Agreement.

 

2

--------------------------------------------------------------------------------


 

SECTION 5.                  Limited Effect.  Except as expressly amended and
modified by this Amendment, the Existing Repurchase Agreement shall continue to
be, and shall remain, in full force and effect in accordance with its terms.

 

SECTION 6.                  Counterparts.  This Amendment may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

 

SECTION 7.                  Severability. Each provision and agreement herein
shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

SECTION 8.               GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 9.                  Reaffirmation of Guaranty.  The Guarantor hereby
ratifies and affirms all of the terms, covenants, conditions and obligations of
the Guaranty and acknowledges and agrees that the term “Obligations” as used in
the Guaranty shall apply to all of the Obligations of Seller to Buyer under the
Repurchase Agreement and related Program Agreements, as amended hereby.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

 

 

By:

/s/ Adam Loskove

 

 

Name:

Adam Loskove

 

 

Title:

Vice President

 

 

 

 

 

 

 

PennyMac Loan Services, LLC, as Seller

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Executive Vice President, Treasurer

 

 

 

 

 

 

 

Private National Mortgage Acceptance Company, LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Executive Vice President, Treasurer

 

Signature Page to Amendment No. 6 to Amended and Restated Master Repurchase
Agreement

 

--------------------------------------------------------------------------------